DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Yamaguchi et al., US 7,777,433 B2) fails to teach a total of an impedance of the first wiring portion and an impedance of the second wiring portion is lower than a total of an impedance of the third wiring portion and an impedance of the fourth wiring portion and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement
Examiner acknowledges and verifies the drawings & IDS dated 04/13/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	1/27/2022